Dismissed and Memorandum Opinion filed June 22, 2006








Dismissed and Memorandum Opinion filed June 22, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01263-CV
____________
 
B.Z.B., INC., C. MICHAEL ORR,
INDIVIDUALLY AND
AS DIRECTOR OF B.Z.B., INC.,
Appellants
 
V.
 
DONAL S. CLARK, Appellee
 

 
On Appeal from the
10th District Court
 Galveston County, Texas
Trial Court Cause
No.
04CV0895-A
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 22, 2005.
On June 9, 2006, the parties filed a motion to dismiss the
appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 22, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.